              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
Plaintiff,                               )
                                         )
 v.                                      ) Case No. 18-00040-01/02-CR-W-HFS
JOSHUA R. TILLMAN,                       )
SHAWNDREY DEMOND                         )
REYNOLDS.                                )
                                         )
                                         )
Defendants.                              )

                                        ORDER

      For reasons stated in the Report and Recommendation (Doc. 55), the joint

motion to suppress (Doc. 31) will be denied. Defendants essentially rely on an

allegedly defective “possible” identification of a bank robbery suspect in the

automobile occupied by the defendants. But that was only one of the appropriate

justifications for investigation that disclosed a firearm in plain view in the car. It

had stopped in a distinctly unusual manner at a family residence associated with

the robber and later determined to be occupied by him. Identification of all the

car’s occupants was required to “clear the car.” (Tr. 24). The odor of marijuana
alone triggered appropriate concern. (Tr. 31). The officers were entitled to be sure

all unknown occupants (who could have included the robber) were identified and

safe-guarded. The firearm and the felony status of defendants was necessarily

disclosed. The subsequent search was also justified, for reasons stated by

Magistrate Judge Counts. The motion (Doc. 31) is DENIED.



SO ORDERED.


                                             /s/ Howard F. Sachs

                                      HOWARD F. SACHS
                                      UNITED STATES DISTRICT JUDGE

July 26, 2019

Kansas City, Missouri
